Citation Nr: 1014199	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, for the purpose of receiving service-
connected death and burial allowance.  



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to April 
1973.  He died on July [redacted], 2008.  The appellant is the 
funeral home that handled the disposition of the Veteran's 
remains.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania that allowed 
payment of burial and transportation expenses at the rate 
applicable to a Veteran whose death was not related to 
military service.  


FINDINGS OF FACT

1. The Veteran's death certificate states that he died on 
July [redacted], 2008 as a result of cardiopulmonary arrest due to or 
as a consequence of advanced liver cancer.  No other medical 
problems were listed as having caused or contributed to the 
Veteran's death.

2.  At the time of his death, the Veteran was service 
connected for loss of use of his right hand, rated 70 percent 
disabling, and for scars on the abdomen, lateral chest wall, 
right index finger, and anterior chest wall, with no 
residuals, rated 0 percent disabling.  The Veteran was also 
in receipt of special monthly compensation due to the loss of 
use of his hand and was in receipt of total disability 
compensation by reason of individual unemployability (TDIU).

3.  There is no evidence that the Veteran's disability of the 
right hand or his scars were related in any way to his death 
from cardiopulmonary arrest due to or as a consequence of 
advanced liver cancer.

4.  There is no evidence that the Veteran's cardiopulmonary 
arrest due to or as a consequence of advanced liver cancer 
was caused or aggravated by the Veteran's service or any 
service connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by a disease or injury 
incurred in, or aggravated by, his service, nor did any such 
disease or injury contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.312 (2009).

2.  The criteria for entitlement to burial benefits based on 
a service connected death were not met.  38 U.S.C.A. 2307 
(2002); 38 C.F.R. §§ 3.102, 3.1600.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the appellant was not sent a VCAA letter other 
than February 2009 correspondence that addressed the 
differences between the decision review officer process and 
the traditional appeal process and, additionally, provided 
information about disability ratings and effective dates.  
Rather, the criteria for establishing entitlement to service 
connected death benefits was first explained in a rating 
decision dated in April 2009.  This document informed the 
appellant of the disabilities for which the Veteran was 
service connected at the time of his death, explained that 
there was no evidence that these disabilities were related to 
the Veteran's death, and further explained that there was no 
evidence that the Veteran's death was due to a disease or 
injury that was incurred or permanently aggravated during his 
military service.  A more comprehensive explanation of the 
principles related to service connection was provided to the 
appellant is a statement of the case (SOC) that was also 
dated in April 2009.  The SOC fully explained VA's duty to 
assist the claimant, the criteria for payment of burial 
expenses of deceased Veterans, and the principles related to 
service connection.  

The Board acknowledges that the above notifications do not 
meet the requirements of the VCAA insofar as the appellant's 
claim was not readjudicated after the SOC was provided to the 
appellant.  However, the Board finds that this error was 
harmless in this case insofar as the appellant, which is a 
corporation rather than an individual who may be unfamiliar 
with the law, was provided the opportunity to submit 
additional evidence and argument after receiving the SOC.  It 
nonetheless failed to do so, and failed to articulate any 
theory whatsoever concerning how the Veteran's death was in 
any manner related to either his military service or to his 
service connected disabilities.  The record does not raise 
any question of a potential relationship between the 
Veteran's service, or his service connected disabilities, and 
his death.  Moreover, the appellant demonstrated that it was 
aware of the disabilities for which the Veteran was service 
connected because it attached a printout thereof to its 
notice of disagreement (NOD) with the original decision that 
awarded non-service connected burial benefits.  Also, with 
regard to Hupp, the Board notes that this is not a case 
involving entitlement to DIC; it involves burial benefits 
alone.  

Dingess is inapplicable in this case insofar as the only 
issue herein involves entitlement to payment of burial 
benefits at the higher, service connected rate, a question 
which does not involve the assignment of a rating or an 
effective date.  In any event, this information was provided 
to the appellant in the February 2009 letter.

Under these circumstances, remanding the case for the 
provision of appropriate VCAA notice would provide no benefit 
to the appellant and would serve only to further delay the 
resolution of this claim.

In addition to its duty to notify and assist claimants, VA 
also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records, 
service treatment records, federal prison treatment records, 
the Veteran's DD-214, the Veteran's death certificate, and a 
printout of his funeral expenses.  The Board is cognizant 
that the record does not contain the records pertaining to 
the Veteran's final hospitalization at a private facility.  
The Board notes that VA never received any type of 
authorization enabling it to obtain these records, nor would 
the appellant be capable of providing such a release.  More 
importantly, the records are irrelevant insofar as the 
Veteran's death certificate clearly states that the Veteran 
died of cardiopulmonary arrest due to or as a consequence of 
advanced liver cancer.  The appellant has not contended that 
the death certificate is inaccurate, nor has it set forth at 
any time any theory concerning a potential relationship 
between the Veteran's right arm disability or scars and his 
liver cancer or cardiopulmonary arrest.  There are extensive 
VA and federal prison treatment records pertaining to the 
Veteran, and none of them even hint at the possibility of any 
relationship between the Veteran's service connected 
disabilities and his death.   

For these reasons, the Board finds that the VCAA notice 
errors herein were harmless, and the appellant will not be 
prejudiced by the Board's disposition of this case in this 
decision.  

II.  Service Connected Death Benefits

It is the appellant's contention that it is entitled to 
recoup the unpaid balance of the Veteran's funeral expenses 
up to the maximum amount permitted when a Veteran's death is 
the result of a service connected disability.  While the 
appellant received a payment of $706, representing the amount 
allowed for a Veteran's whose death was not related to 
military service, it argues that it should receive the 
allowance allotted for a the burial of a Veteran whose death 
was related to military service.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting his or her remains to the place of 
burial . 38 U.S.C.A. § 2302 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1600 (2009).  The amount of the benefit paid 
depends upon whether the Veteran's death was related to his 
or her military service, with a greater amount being payable 
when the Veteran's death was service related. 38 U.S.C. §§  
2302, 2307; 38 C.F.R. § 3.1600(a) (2009).  Thus, the 
appellant, which is owed an outstanding balance for services 
provided in connection with the Veteran's burial, would be 
entitled to additional monies if the Veteran died from a 
service connected disability.

At the time of his death, the Veteran was service connected 
for loss of use of his right hand, rated 70 percent 
disabling, and for scars on the abdomen, lateral chest wall, 
right index finger, and anterior chest wall, with no 
residuals, rated 0 percent disabling.  The Veteran was also 
in receipt of special monthly compensation due to the loss of 
use of his hand and was in receipt of total disability 
compensation by reason of individual unemployability (TDIU). 

The Veteran's death certificate indicates that he died on 
July [redacted], 2008 as a result of cardiopulmonary arrest due to or 
as a result of advanced liver cancer.  While the appellant 
asserted in its NOD that the Veteran's death was "associated 
with service connected disabilities" it did not articulate 
how the Veteran's right arm disability or scars contributed 
to his death.  The medical evidence of record is bereft of 
any evidence showing a relationship between the Veteran's 
right arm disability or his scars and his development of 
advanced liver cancer and resultant death from 
cardiopulmonary arrest.  

Burial benefits may also be payable at the higher rate if the 
Veteran's liver cancer or cardiopulmonary arrest were due to 
a disease or injury in service that had not yet been service 
connected at the time of the Veteran's death.  However, there 
is no evidence that the Veteran's liver cancer or 
cardiopulmonary arrest were in any way related to his 
service.  

It is noted that the higher rate of death benefits is not 
based on a Veteran having service connected disorders, but is 
based on whether the service connected disabilities caused or 
contributed to death.

Service connection may be granted for a disability resulting 
from a disease or injury that is incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). Service connection may be granted for a disease 
diagnosed after discharge if all of the evidence establishes 
that it was incurred in, or caused by, service.  38 C.F.R. § 
3.303(d).  

The Veteran's service treatment records do not show any 
complaints of, or treatment for, liver cancer or a heart 
disability.  Rather, they indicate that the Veteran was found 
to have a suspicious liver mass in June 2007 which he 
declined to have biopsied and subsequently had a myocardial 
infarction in August 2007.  This is the first evidence of 
record indicating that the Veteran may have had liver cancer 
or a heart problem.  This was more than 30 years after the 
Veteran's service.  There is no evidence linking these 
disabilities to the Veteran's service.  Notably, the 
appellant has not even set forth any argument as to how the 
Veteran's liver cancer or cardiopulmonary arrest were related 
to his service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

ORDER

Service connection for the cause of the Veteran's death, for 
the purpose of receiving service-connected death and burial 
allowance, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


